Citation Nr: 1816737	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-25 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a bilateral hamstring disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 2003 to February 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the RO in Nashville, Tennessee, which, in pertinent part, denied service connection for the issues on appeal.  

In November 2016, the Veteran presented testimony from Nashville, Tennessee, at a Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issue of service connection for a bilateral hamstring disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with rotator cuff tendonitis of both the right and left shoulders.

2.  During service the Veteran injured the right shoulder in a weightlifting accident, and both shoulders show signs of overuse consistent with in-service activity.

3.  The diagnosed left and right shoulder disabilities are due to the Veteran's in-service shoulder injuries and overuse.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for rotator cuff tendonitis of the right shoulder have been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for rotator cuff tendonitis of the left shoulder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant Board decision grants service connection for right and left shoulder disorders, which is a total grant as to that issue, and remands the issue of service connection for a bilateral hamstring disorder, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Bilateral Shoulder Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

Rotator cuff tendonitis is not a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that currently diagnosed bilateral shoulder disabilities are related to in-service shoulder injuries.  Initially, the Board notes that, per the report from a July 2012 VA shoulder examination, the Veteran is currently diagnosed with rotator cuff tendonitis of both the right and left shoulders.

Next, the Board finds that during service the Veteran injured the right shoulder in a weightlifting accident, and both shoulders show signs of overuse consistent with in-service activity.  Service treatment records reflect that the Veteran injured the right shoulder in a weightlifting accident during service in October 2005.  While no left shoulder injury is specifically noted in the service treatment records, at the November 2016 Travel Board hearing the Veteran testified to injuring both shoulders in the weightlifting accident.  

Per a November 2016 private opinion letter from the Veteran's private physician, the Veteran sought treatment for bilateral shoulder pain in 2006, which was soon after separating from service.  In the letter, the private physician opined that the Veteran's right and left shoulder symptoms were consistent with injuries due to overuse, such as those caused by carrying or wearing heavy loads.  Further, in an October 2012 lay statement, a fellow service member who served with the Veteran stated that during service the Veteran would complain about shoulder pain.  For these reasons, the Board finds that the Veteran's right and left shoulders were injured during service.

Finally, the Board finds that the evidence is at least in equipoise as to whether the diagnosed bilateral shoulder disabilities are due to the Veteran's in-service shoulder injuries and overuse.  As noted above, VA received a November 2016 private opinion letter from the Veteran's private physician since 2006.  Per the private opinion letter, the Veteran sought treatment for bilateral shoulder pain soon after service separation, that a review of the Veteran's history revealed no post-service injury that would account for the currently diagnosed shoulder disorders, and the Veteran reported that the bilateral shoulder pain began during service in 2005.  Further, the private physician opined that the Veteran's pain symptoms were consistent with overuse syndrome, which would occur with repeated chest wall injuries from carrying or wearing heavy loads.  Based upon the overuse symptomatology and the Veteran's history of in-service injury, the private physician opined that the currently diagnosed shoulder disorders were related to service.

The Board notes that VA received a negative direct service connection opinion from a VA examiner in July 2012; however, per the opinion report, the VA examiner found that it was less likely as not that the shoulder disorders were related to service because they appeared to originate from normal wear and tear of the shoulders.  As discussed above, the Veteran's private physician opined that the wear and tear on the shoulders likely originated from activities performed by the Veteran during service; therefore, the Board finds that the findings in the July 2012 VA shoulder examination partially support the November 2016 private opinion letter.

Having reviewed all the evidence of record, lay and medical, the Board finds that the currently diagnosed bilateral shoulder disorders are due to the Veteran's in-service shoulder injuries and overuse.  The Veteran's private physician in November 2016 specifically opined that the currently diagnosed bilateral shoulder disorders were due to injury and overuse during service, and such findings are supported by the report from the July 2012 VA shoulder examination.  For these reasons, the Board finds that the currently diagnosed rotator cuff tendonitis of both the right and left shoulders was incurred in active service.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102.

As service connection is being granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

Finally, the Board notes that the evidence of record indicates that the Veteran may be diagnosed with other right and left shoulder disorders.  Where a veteran is diagnosed with multiple shoulder disorders, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the now service-connected rotator cuff tendonitis of both the right and left shoulders from any other shoulder disorders.  As such, the Board has attributed all disability symptomatology and functional impairment to the now service-connected rotator cuff tendonitis of both the right and left shoulders, and the RO should consider all of the Veteran's shoulder symptomatology and functional impairment when assigning an initial disability ratings.  For these reasons, the Board need not consider whether service connection is also warranted for any other right or left shoulder disorders.


ORDER

Service connection for rotator cuff tendonitis of the right shoulder is granted.

Service connection for rotator cuff tendonitis of the left shoulder is granted.



REMAND

Service Connection for a Bilateral Hamstring Disorder

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As discussed above, the Veteran receives orthopedic treatment from a private physician, Dr. JM.  While VA received a November 2016 private opinion letter from the private physician, VA has not received the Veteran's private treatment records from 2006 to the present.  As such, remand to obtain these outstanding records is warranted.

Further, at the November 2016 Travel Board hearing, the Veteran testified that the private physician had provided a written private opinion diagnosing the Veteran with a current bilateral hamstring disorder and finding that the disorder was related to service.  Review of the record reflects that either VA has not received this private opinion, or the Veteran was confused as to the content of the November 2016 private opinion letter.  As such, remand is necessary to afford the Veteran the opportunity to resubmit this private opinion.  

Accordingly, the issue of service connection for a bilateral hamstring disorder is REMANDED for the following action:

1.  Contact the Veteran and request information as to the outstanding private treatment (medical) records concerning the bilateral hamstrings, to include the reported written opinion by Dr. JM.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the disorders, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e).

2.  Then, readjudicate the issue of service connection for a bilateral hamstring disorder.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


